Citation Nr: 1041177	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-14 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of eligibility for receiving 
educational assistance benefits under the provisions of Chapter 
30, Title 38, United States Code (Montgomery GI Bill), beyond the 
delimiting date of February 1, 2002.


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from May 1967 to January 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran separated from service on January 31, 1992.

2.  The basic 10-year period within which the Veteran must have 
used his Chapter 30 benefits ended February 1, 2002.

3.  The Veteran initiated a program of education on November 5, 
2001, to obtain a Bachelors Degree in Business Administration.

4.  The record does not clearly establish by medical evidence 
that it was medically infeasible for the Veteran to initiate such 
a program of education any time from February 1, 1992, until 
October 31, 2001.


CONCLUSION OF LAW

The criteria for an extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits under 
the provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill), beyond the delimiting date of February 1, 
2002, have not been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 21.7050, 21.7051 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of Chapter 30, Title 38 of the United States Code 
(Montgomery GI Bill), allow for educational assistance for 
members of the Armed Forces after their separation from military 
service.  Generally, veterans are provided a 10-year period of 
eligibility during which they are entitlement to use Chapter 30 
educational assistance benefits.  38 U.S.C.A. § 3031(a); 
38 C.F.R. § 21.7050(a).  The 10-year period begins on the date of 
the veteran's last discharge from active duty of 90 days or more.  
Id.  In the present case, the Veteran's last period of active 
duty ended on January 31, 1992.  Therefore, the 10-year period 
within which he must have used his Chapter 30 benefits ended 
February 1, 2002.  

In April 2002, the Veteran timely applied for an extension of the 
delimiting date claiming that he was prevented from initiating a 
program of education due to physical and/or mental disabilities.  
38 C.F.R. §§ 21.7051(a), 21.1033(c)(1).  VA shall grant an 
extended period of eligibility beyond the 10-year period when the 
veteran was prevented from initiating or completing the chosen 
program of education within the applicable eligibility period 
because of a physical or mental disability that did not result 
from the veteran's willful misconduct.  It must be clearly 
established by medical evidence that such a program of education 
was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  

In his initial claim seeking an extension, the Veteran stated 
that he retired early from the Navy due to aggravating conditions 
for which he received a 40 percent disability compensation from 
VA.  He further stated that, since his retirement, he received 
regular treatment for his disabilities (gout, high blood pressure 
and bleeding ulcerative proctitis) and other service and non-
service connected health problems for which he was prescribed 
required medications.  He further stated the following:  "Due to 
my inability to do strenuous work, though routine in nature, I 
came to the conclusion that pursuing a second career after 
retirement was unreasonable and impractical.  A regular paying 
job was therefore out of the question for the reason that it 
might further aggravate my current condition.  In 1994, my 
sisters and myself started a home-based travel agency.  My job, 
as one of the partners, was to book passengers for travel using 
our home computer, pick-up tickets, when required, and did other 
administrative work required for a normal travel agency.  After 
seven years with the travel agency, I felt my overall health 
condition has improved to where I could move to the Philippines 
to stay and avail of my educational benefits under the VA.  My 
gout and blood pressure were better controlled and my proctitis 
stopped bleeding."  The Veteran also indicated that he moved to 
Quezon City, Philippines, in 2001 and commenced a 4-year degree 
program at Trinity College on November 6, 2001.

The Board notes that, during the relevant period of February, 1, 
1992, through October 31, 2002, the Veteran was service-connected 
for the following disabilities:  (1) gout involving both great 
toes evaluated as 20 percent disabling; (2) hypertension with 
hyperlipidemia evaluated as 10 percent disabling; (3) ulcerative 
proctitis with post-operative hemorrhoidectomy evaluated as 10 
percent disabling; (4) hearing loss of the right ear evaluated as 
nondisabling; and (5) pruritis of the arms and buttocks evaluated 
as nondisabling.  The RO had also denied service connection for 
the following claimed conditions:  allergic rhinitis, low back 
pain, hyperglycemia, sinusitis, vision refractive error, frequent 
headaches, and arthritis.  The Veteran's service-connected 
disabilities were evaluated as a combined 40 percent disabling.  

The Board further notes that, subsequent to October 31, 2002, the 
Veteran was granted service connection for certain disabilities 
he claimed were present during the relevant period including 
degenerative disc disease of the cervical spine, osteoarthritis 
of the lumbar, and tinnitus.

Furthermore, the Board acknowledges the Veteran's multiple 
statements in which he set forth additional nonservice-connected 
conditions and also states the affect each claimed condition had 
on his ability to initiate a program of education.  However, his 
statements are too extensive to reiterate here; hence, they will 
only be referred to as needed. 

In a duty to assist letter sent in October 2002, the Veteran was 
asked to provide specific information regarding his disabilities 
including the specific beginning and ending dates he could not go 
to school or attend training because of his disability or 
disabilities.  He was also asked to obtain statements from his 
treating doctor to include the dates during which his disability 
or disabilities prevented him from training or going to school.  
In June 2003, the Veteran provided a response in which he stated 
that he was not able to go to school because of his disabilities 
from January 1992 through October 2001.  The Board notes that 
this time period is essentially the entire period between the 
Veteran's discharge from service and when he entered into a 
program of education.  The RO responded in a letter sent in June 
2003 that the Veteran needed to provide specific beginning and 
ending dates (month, day, year) of the period during which his 
disabilities prevented him from training or going to school and 
each type of job held during the period of disability with 
specific beginning and ending dates (month, day, year).  He was 
also advised of the need to submit medical statements from his 
doctors setting forth the disabilities and the specific time 
period (month, day, year) that the Veteran was prevented from 
training or going to school.  The Veteran responded that he could 
not give the specific dates that his disabilities prevented him 
from training or going to school because his doctors at the VA 
Medical Center in Long Beach, California, had not specified these 
dates in his records, only the dates of their onset.  

Despite multiple additional attempts to get specific dates from 
him, the Veteran has continued to claim that his disabilities 
made him disabled from February 1, 1992, until October 31, 2001.  
In other words, the Veteran claims he was so disabled he was 
unable to initiate a program of education for the entire period 
between his retirement from service and the time he started in 
school in November 2001.  

In support of his claim, the Veteran submitted a statement from 
his VA primary care physician in the Philippines dated in 
December 2005.  Essentially this physician states that the 
Veteran is being treated for his service-connected disabilities 
of bursitis, hypertensive vascular disease, condition of 
digestive system, degenerative arthritis of the spine, impaired 
hearing and dermatophytosis; and that the Veteran became disabled 
from February 1992 to October 31, 2001, which prevented him from 
going to school.  She provided no rationale for this opinion and 
failed to identify specific treatment records that supported her 
conclusion.  

In December 2008, the Board found that this VA physician's 
medical opinion was conclusory as she did not articulate the 
basis of her conclusion.  The Board further noted that, after 
review of available treatment records for the time period in 
question, it is unclear whether the Veteran's disabilities were 
of such a severity as to preclude pursuit of an education program 
during that time.  Hence, the Board remanded the Veteran's claim 
for additional development to include obtaining all VA and non-VA 
medical records relating to the Veteran's disabilities from 
February 1, 1992, to October 31, 2001, and to obtain a medical 
opinion based upon a review of all the evidence contained in the 
Veteran's claims and education files.

The Board notes that VA treatment records from 1992 through 2001 
from both the VA Medical Center in Long Beach, California, and 
the VA Outpatient Clinic in Manila, Philippines, have been 
obtained and associated with the claims file.  VA treatment 
records show the Veteran was seen starting in February 1992 with 
complaints of hypertension with headaches; gout; sinus problems 
and watery, itchy eyes associated with allergies (diagnosed as 
allergic rhinitis and conjunctivitis); low back pain without x-
ray evidence of abnormality; neck pain diagnosed as minimal 
degenerative joint disease by x-ray; and skin problems involving 
his buttocks, left upper arm, neck, and the web space between the 
fourth and fifth toes of the right foot diagnosed as tinea 
corporis, tinea versicolor and eczematous dermatitis, 
respectively.  These records demonstrate, however, that these 
conditions were considered stable and adequately controlled by 
October 1992.  His hypertension was well controlled on 
Lisinopril.  His gout was reported as stable on Allopurinol 
without flare ups for one to two years.  Although he reported a 
flare up in March 1992, there was no physical evidence of gout 
and it was noted he had been off his medication for a few months.  
Dermatology Clinic notes show the Veteran's skin conditions had 
essentially resolved after eight weeks on Griseo and then 
additional time on selenium sulfide.  Furthermore, his neck and 
low back pain were noted to be stable after the Veteran underwent 
physical therapy.  As for the Veteran's sinus problems, there was 
no x-ray evidence of sinusitis, and he was placed on allergy 
medication to help with his seasonal allergic rhinitis and 
conjunctivitis.  

Treatment records from 1993 demonstrate that his low back and 
neck pain was better, he was treated once for a flare up of his 
tinea corporis, and he continued to complain of problems with his 
sinuses with headaches related to his seasonal allergies.

Furthermore, the Board notes that the first treatment for 
ulcerative proctitis is not seen until May 1994.  Until that 
time, he had not reported any significant symptoms and no 
significant findings were made except for external hemorrhoids 
and tenderness on rectal exam.  He reported that he previously 
had two to three bowel movements per day, but was presently only 
having one.  He also related some  associated bleeding.  

In May 1995, the Veteran was first seen for complaints of 
intermittent dizziness/vertigo present for two weeks and 
occurring when he changed position.  The assessment was probable 
benign positional vertigo.  It was also noted that the Veteran's 
hypertension was stable although his medication was changed from 
Lisinopril to Felodipine because of complaints of chronic cough.  
A June 1995 barium swallow indicated the Veteran had mild 
gastroesophageal reflux, and he was placed on Aciphex.  A note 
from the ENT Clinic in June 1995 also shows that the Veteran's 
allergic rhinitis was stable.  In July 1995, the Veteran was seen 
for his ulcerative proctitis due to his having been off his 
medications for two months.  He reported intermittent bloody 
stools over the last year unchanged from the usual pattern.  He 
denied any change in eating or having diarrhea.  He reported 
having one bowel movement per day after breakfast.  The Veteran 
was placed back on his medications.  He underwent colonoscopy in 
August 1995 that demonstrated only increased granularity and 
small ulcers in the last five centimeters of the rectum, but no 
evidence of polyps, ulcerations or erosions in the colon.  The 
assessment was ulcerative proctitis.  

Follow up in 1998 demonstrated that the Veteran's ulcerative 
proctitis was doing well and was characterized as mild as shown 
by colonoscopy.  In November 1999, the Veteran underwent follow 
up colonoscopy that showed continued inflammation; however, the 
follow up treatment note indicates the Veteran reported being 
asymptomatic and that he was doing well with minimal 
inflammation.
Treatment records note multiple follow ups with dermatology for 
flare ups of the Veteran's various skin conditions, mostly 
involving his feet.  They also show continued follow up for the 
Veteran's seasonal allergies with allergic rhinitis.  

The Board notes that VA treatment records in April 2000 show the 
Veteran cancelled all his appointments at the Long Beach VA 
Medical Center reporting he was going to Manila indefinitely and 
would see the VA physician there for treatment.  VA treatment 
records from Manila, Philippines, show the Veteran was seen in 
May 2000 seeking refill of his medication for his hypertension, 
which was noted to be asymptomatic.  It was noted that the 
Veteran had just arrived from the United States.  He was also 
treated in August 2000 for complaints of easy fatigability, 
increased sleeping time, generalized body malaise and multiple 
joint pains, including bilateral plantar pains upon waking up in 
the morning and weight bearing.  Although it was noted that he 
had tenderness of the cervical spine and in the elbows, the only 
assessment was hypertension.  Although there are no further 
progress notes from the VA medical facility in the Philippines 
from 2000, there is a record of labs having been done in 
September 2000.  It is noted that the these records fails to show 
that the Veteran either reported or was treated for his 
ulcerative proctitis, allergic rhinitis, low back pain, hearing 
loss, gout or any other claimed disability except for 
hypertension during this period he was in the Philippines.  

A December 2000 treatment note from the Long Beach VA Medical 
Center indicates the Veteran had returned from the Philippines a 
few days before and he reported being seen there for 
hypertension, ulcerative colitis and gout.  He was seen for right 
shoulder pain present for two weeks.  He denied any injury but it 
was recorded that he was a handy man doing heavy work.  The 
assessment was probable tendonitis of the right shoulder.  

The Board notes that the above is merely a sampling of the 
relevant treatment records and does not purport to be a 
comprehensive or complete recitation of all of his treatment 
between 1992 and 2001.  Nevertheless, the treatment records from 
February 1992 through October 2001 fail to clearly demonstrate 
that the Veteran was unable to initiate or continue a program of 
education because of any disability.  This conclusion is 
supported by the VA medical opinion obtained in November 2009.  
After review of the claims file for the period from February 1, 
1992, to October 31, 2001, the VA opining physician stated he 
found multiple complaints with no single complaint or the 
summation of the effect of all complaints that would have 
prevented the Veteran from pursuing an educational program.  The 
VA physician further opined that the Veteran's complaints 
including diffuse musculoskeletal complaints and ulcerative 
proctitis would less likely as not have prevented him from 
pursuing an education program; rather, it is at least as likely 
as not that he could have pursued an education program during the 
applicable period with minimal disruption.

The Board acknowledges that the Veteran had multiple chronic 
conditions but the treatment records indicate that they were 
mostly stable by October 1992 with only occasional flare ups.  As 
for his ulcerative proctitis, the record fails to reflect that 
the severity of this disability was anything more than mild 
during the applicable period.  This finding is supported by the 
fact that, despite requests for increase in the disability 
rating, the RO has continuously rated this disability as only 10 
percent disabling since the Veteran's separation from service.  
In addition, the Veteran's service-connected disabilities 
combined were only 40 percent disabling during the applicable 
time period.  

Furthermore, the medical evidence shows that the most highly 
rated disability, the Veteran's gout at 20 percent, was stable 
with only rare flare-ups (maybe once a year), which the Board 
notes is inconsistent with the Veteran's statements in support of 
his claim in which he said his gout (or bursitis) flared up 5 or 
more times a year lasting from 2 weeks to 45 days (see July 2003 
statement).  Also inconsistent with what is seen in the treatment 
records are the Veteran's statements as to the severity of his 
ulcerative proctitis.  As previously noted, the Veteran was not 
treated for his ulcerative proctitis until 1994, two years after 
separation.  At that time, the Veteran reported only having one 
bowel movement per day with only occasional bloody stools.  
However, in his statements in support of his claim , the Veteran 
reported that, in addition to regular and irregular bowel 
movements, he had incontinence when coughing, sneezing or passing 
gas causing him to rush to the bathroom for discharge and clean-
up thereafter due to wetness/bleeding.  (See July 2003 
statement.)  The VA treatment records, however, fail to indicate 
any report or finding of fecal incontinence due to the Veteran's 
ulcerative proctitis.  Finally, the Veteran reported that his 
hypertension caused migraine headaches lasting three to five days 
and dizzy spells that required bed rest occurring one to two 
times a month.  The VA treatment records, however, do not show 
any report or finding of migraine headaches (or other type of 
headaches) of such frequency or severity.  Moreover, the Board 
notes that the Veteran was diagnosed to have benign positional 
vertigo, but this only occurred with changes in position and 
there is no indication that bed rest was reported as needed or 
was prescribed.  After considering all the evidence, the Board 
does not find the Veteran's testimony to be credible.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence is one type of evidence that 
must be considered and competent lay evidence can be sufficient 
in and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the contemporary medical evidence against lay 
statements.  The Veteran's inconsistent statements diminish his 
credibility such that it renders his assertions regarding the 
severity of his medical conditions to lack probative value.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded 
in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  

As for mental disabilities, the Board notes that there are no 
mental health treatment records indicating the Veteran has any 
diagnosis of an acquired psychiatric disability.  Furthermore, 
the Veteran underwent VA mental disorders examination in April 
2006, the result of which was no finding of any psychiatric 
disorder that meets the criteria for a diagnosis although the 
Veteran had some transient depression.  Thus, the Veteran's 
report of having depression that also contributed to his 
inability to initiate a program of education is not credible.

The medical evidence of record, therefore, establishes that the 
Veteran had the claimed disabilities, but fails to establish the 
severity of these disabilities to be consistent with the 
Veteran's reports.  Furthermore, the evidence does not establish 
that these disabilities, either separately or corporately, 
prevented the Veteran from going to school in general or for a 
specific amount of time.  The medical evidence of record, 
therefore, does not clearly establish that initiating a program 
of education was medically infeasible for the Veteran due to the 
claimed disabilities.  See 38 C.F.R. § 21.7051(a)(2).  

Moreover, a significant fact of this case is that the Veteran was 
informed clearly that it was important that the doctors who 
treated him send records of (1) his diagnoses and treatment; (2) 
how long he had the disabilities, and (3) the dates which his 
disabilities prevented him from training or going to school.  It 
is the responsibility of veterans to cooperate with VA. See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Although he submitted a statement 
from his VA primary care physician in the Philippines, the Board 
has found this statement to be unpersuasive.  The December 2005 
VA primary care physician's note is far too general and indirect 
for the Board to be able to ascertain from it a clear indication 
of a period of time during which it was medically infeasible for 
the Veteran to pursue a program of education.  See 38 C.F.R. § 
21.7051(a)(2).  Furthermore, the Board previously had determined 
that this physician's opinion was conclusory as she failed to 
provide a rationale to support her opinion that the Veteran was 
disabled and prevented from going to school from February 1992 to 
October 31, 2001.  Finally, the Board notes that this physician 
only treated the Veteran for his hypertension during the 
applicable period (i.e., February 1, 1992, through October 31, 
2001) when the Veteran was visiting the Philippines between May 
and December of 2000.  Her records fail to show treatment for any 
of his other claimed disabilities until after 2001, despite the 
Veteran's report in December 2000 that he also received treatment 
for his ulcerative proctitis and gout while in the Philippines in 
2000.  Thus, it is questionable as to this physician's personal 
knowledge of the severity of the Veteran's disabilities during 
the relevant time period and, thus, her ability to render a 
credible opinion.  For these reasons, the Board finds that the 
opinion provided by the Veteran's VA primary care physician in 
the Philippines lacks probative weight.  Rather, it finds the 
November 2009 VA physician's opinion based upon a review of the 
entire record to be more persuasive in concluding that the 
Veteran was not so disabled that he was prevented from initiating 
a program of education at any time during the applicable period.

Therefore, while the Veteran contends that he was prevented from 
initiating a chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from his willful misconduct, the 
medical evidence does not substantiate his claim.  Furthermore, 
the Veteran's failure to cooperate with the development of his 
claim by refusing to provide specific dates of the periods that 
his disabilities prevented him from initiating a program of 
education has hindered the Board's ability to determine an 
appropriate period of time, if any, for which an extension of the 
delimiting date can be given.  Given that the Veteran was not 
hospitalized at any time during the applicable period nor was he 
seen for treatment every day of the applicable period, it is 
impossible for the Board to determine what dates the Veteran's 
disabilities were so severe as to make him incapable of 
initiating his education.  The Board notes that, in 2000, the 
Veteran was clearly well enough to travel the long distance to 
the Philippines and to live there for about seven months and only 
be treated twice at the VA medical facility during that period of 
time only for his hypertension.  This raises doubts as to the 
Veteran's credibility in his stating that he was not well enough 
until 2001 to return to the Philippines to attend college.

Furthermore, the Board notes that, by the Veteran's own admission 
in his April 2002 claim for an extension of the delimiting date, 
it was his determination that pursuing a second career after 
retirement was unreasonable and impracticable because a regular 
paying job might further aggravate his current condition.  The 
Veteran has provided no medical evidence to support this 
conclusion.  There is nothing in the available medical evidence 
to show that the Veteran's physicians recommended that he not 
work because of his disabilities.  Moreover, despite the 
Veteran's self-conclusion about his ability to work, he admits 
that he became a partner in a home-based travel business with his 
sisters in 1994.  He has reported that he worked between 8 to 10 
hours per week for this business, which the Board notes would be 
comparable to the time requirement for a part-time educational 
program.  Finally, the Board notes that the Veteran has 
inconsistently reported when his work with the travel business 
ended again putting into question the Veteran's credibility as to 
when he was able to initiate a program of education.  Initially, 
the Veteran reported that he worked with the travel agency for 
seven years (placing his quitting in 2001) (see April 2002 
claim); however, he later reported that his work with the travel 
agency ended September 10, 1999 (see April 2009 statement).  In 
addition, the fact that the Veteran spent seven months in the 
Philippines in 2000 also speaks against him having worked for the 
travel agency until 2001.  Finally, the Board notes that a 
December 2000 VA treatment note indicates the Veteran was a handy 
man doing heavy work and that is how he injured his right 
shoulder, which raises the question of what work the Veteran was 
doing at that time in 2000.  Thus, the Board finds that these 
inconsistencies in the Veteran's statements as to his work 
history reduce the probative value of his statements that he was 
unable to work or attend school because of his disabilities 
during the applicable period.

Finally, the Board must address a June 2009 medical certificate 
from a private orthopedic surgeon in the Philippines who 
indicates he was treating the Veteran for adhesive capsulitis of 
the right shoulder since February 2001 and cervical and lumbar 
vertebral arthrosis from May 2001 to January 2007.  In this 
certificate, this physician states that these disabilities 
prevented the Veteran from attending school from May 3, 2001 (the 
date he first saw the Veteran), until January 23, 2007 (the date 
he last saw the Veteran).  Despite this physician's statement, 
the Board notes that the Veteran in fact did attend school from 
November 2001 until March 2002, which is during the period the 
physician said he was unable to do so.  The Veteran clearly 
failed to continue his education because of lack of VA 
educational benefits rather than the disabilities the physician 
was treating.  Furthermore, there are no treatment records to 
support this physician's statement.  As previously stated, VA 
treatment records do not clearly demonstrate that it was 
medically infeasible for the Veteran to initiate or continue a 
program of education.  Thus, this physician's statement regarding 
the Veteran's disabilities preventing him from attending school 
have no probative value and is unpersuasive as it is in 
contradiction with the remaining medical evidence of record.

In conclusion, the Board finds that the medical evidence of 
record fails to clearly establish that it was medically 
infeasible for the Veteran to initiate a program of education for 
the entire period of February 1, 1992, to October 31, 2001, due 
to physical or mental disabilities.  The Veteran himself has 
failed to specifically identify periods of time in which his 
disabilities made him incapable of initiating a program of 
education.  Consequently, the Board finds that the Veteran's 
claim for an extension of the delimiting date of February 1, 
2002, must be denied.


ORDER

Entitlement to an extension of eligibility for receiving 
educational assistance benefits under the provisions of Chapter 
30, Title 38, United States Code (Montgomery GI Bill), beyond the 
delimiting date of February 1, 2002, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


